Case: 12-15969    Date Filed: 07/01/2013   Page: 1 of 3


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-15969
                            Non-Argument Calendar
                          ________________________

                            Agency No. A075-788-646


BYKOTA AGHARESE OMOBUDE,

                                                                          Petitioner,

                                      versus

US ATTORNEY GENERAL,

                                                                        Respondent.
                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                   (July 1, 2013)

Before CARNES, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:

      Bykota Agharese Omobude petitions for review of the final order of the

Board of Immigration Appeals dismissing her appeal of the Immigration Judge’s

denial of her motion to reopen her in absentia order of removal.
               Case: 12-15969     Date Filed: 07/01/2013     Page: 2 of 3


      “We review the BIA’s denial of a motion to reopen for abuse of discretion.”

Ali v. United States Att’y Gen., 443 F.3d 804, 808 (11th Cir. 2006). Our review of

an order entered in absentia is “confined to (i) the validity of the notice provided to

the alien, (ii) the reasons for the alien’s not attending the proceeding, and (iii)

whether or not the alien is removable.” 8 U.S.C. § 1229a(b)(5)(D).

      Any alien who does not attend a proceeding is subject to removal in absentia

if the government establishes by “clear, unequivocal, and convincing evidence”

that it gave the alien written notice of the time and place of the hearing. 8 U.S.C.

§ 1229a(b)(5)(A); 8 U.S.C. § 1229(a)(1)(G)(i). “[A] mailing to the last known

address [of the alien] is sufficient to satisfy the INS’s duty to provide an alien with

notice of a deportation proceeding.” United States v. Zelaya, 293 F.3d 1294, 1298

(11th Cir. 2002); see also 8 U.S.C. § 1229a(b)(5)(A). An in absentia removal order

may be rescinded “upon a motion to reopen . . . if the alien demonstrates that [she]

did not receive notice.” 8 U.S.C. § 1229a(b)(5)(C)(ii).

      Omobude’s sole argument on appeal is that she did not receive—and could

not have received—notice of the hearing because no such notice ever existed. She

bases this argument on her contention that the government failed to provide the

immigration court with the notice it allegedly sent to her. That contention is

incorrect. The administrative record contains a notice dated September 23, 1999




                                            2
              Case: 12-15969     Date Filed: 07/01/2013   Page: 3 of 3


that gives the date and location of the hearing and is marked as mailed to the

address provided by Omobude.

      PETITION DENIED.




                                          3